      Case 4:20-cv-01834 Document 6 Filed on 06/02/20 in TXSD Page 1 of 7
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   June 02, 2020
                    IN THE UNITED STATES DISTRICT COURT                         David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

DYLAN WAYNE GUNNELS,                     §
                                         §
             Plaintiff,                  §
                                         §             Civil Action No. H-20-1834
v.                                       §
                                         §
F. ACEVEDO, et al.,                      §
                                         §
             Defendants.                 §


             ORDER OF PARTIAL DISMISSAL, STAY, AND CLOSURE

      Dylan Wayne Gunnels, a pretrial detainee in custody of the Harris County Sheriff’s

Office (the “HCSO”), filed this pro se section 1983 lawsuit against HCSO Deputy F.

Acevedo, Sheriff Ed Gonzalez, and the HCSO. He proceeds in forma pauperis and seeks

monetary damages.

      Having screened the complaint as required by sections 1915 and 1915A, the Court

DISMISSES IN PART, STAYS, AND CLOSES this case for the reasons shown below.

                           I. BACKGROUND AND CLAIMS

      Public online Harris County criminal court records show that plaintiff is in pretrial

detention custody of the HCSO awaiting trial on nine felony charges and one misdemeanor

charge.

      Plaintiff complains that defendant Deputy Acevedo fired his weapon at plaintiff’s

vehicle and struck him on the arm or hand on September 28, 2019, in Harris County, Texas.

Plaintiff, who claims that Acevedo had no reason to shoot him, fled from the scene in the
      Case 4:20-cv-01834 Document 6 Filed on 06/02/20 in TXSD Page 2 of 7




stolen pick-up truck he was driving at the time. A HCSO manhunt ensued, which plaintiff

complains prevented him from working or using his real name.

       Public online records for plaintiff’s pending criminal charges show that plaintiff had

been released under various pretrial bonds in 2019, but that he failed to appear in court. The

pretrial bonds were revoked and citations were issued for plaintiff’s arrest on September 5,

2019. HCSO deputies attempted to apprehend plaintiff on September 28, 2019, in response

to reports of a stolen Lexus motor vehicle, but he fled the scene in the stolen pick-up truck.

His two co-defendants identified plaintiff as the individual who had arranged the crimes, and

security cameras captured plaintiff in the stolen vehicles attempting to remove audio

components. Plaintiff was arrested and taken back into custody on March 3, 2020, where he

remains. Three of his pending felony prosecutions are for unauthorized uses of motor

vehicles and criminal mischief arising from the events of September 28, 2019.

       Plaintiff seeks monetary damages against Deputy Acevedo and Sheriff Gonzalez in

their official and individual capacities and against the HCSO.

                                      II. ANALYSIS

       A.     Sections 1915, 1915A

       Because plaintiff is a Harris County pretrial detainee proceeding in forma pauperis,

the Court is required to scrutinize his claims and dismiss the complaint, in whole or in part,

if it determines that the complaint “is frivolous, malicious, or fails to state a claim upon




                                              2
      Case 4:20-cv-01834 Document 6 Filed on 06/02/20 in TXSD Page 3 of 7




which relief may be granted” or “seeks monetary relief from a defendant who is immune

from such relief.” 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. § 1915A(b).

       A complaint is frivolous when it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when

it is “based on an indisputably meritless legal theory.” Id. at 327. A complaint fails to state

a claim upon which relief may be granted when it fails to plead “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       B.     HCSO

       Plaintiff fails to raise a viable claim for relief against the HCSO, as the HCSO is a

division of Harris County and is not a legal entity that can be sued in its own name. See

Darby v. Pasadena Police Dep’t, 939 F.2d 311 (5th Cir. 1991) (holding that county sheriff’s

departments are governmental subdivisions without capacity for independent legal action).

       Further, even assuming plaintiff had named Harris County as a defendant in this

lawsuit, he fails to set forth factual allegations giving rise to a viable claim. Political

subdivisions of the state such as Harris County “cannot be held liable solely because it

employs a tortfeasor [or] on a respondeat superior theory.” Monell v. Dep’t of Social

Services, 436 U.S. 658, 691 (1978). To prevail on a claim, a plaintiff must show that the

county had a policy or custom that caused his injury. Park v. Shumate, 513 F.3d 135, 142

(5th Cir. 2007). “A plaintiff may not infer a policy merely because harm resulted from some




                                              3
      Case 4:20-cv-01834 Document 6 Filed on 06/02/20 in TXSD Page 4 of 7




interaction with a governmental entity.” Colle v. Brazos County, Tex., 981 F.2d 237, 245

(5th Cir. 1993).

       Thus, the standard for holding a local government unit responsible under section 1983

requires that there be a custom or policy that caused the plaintiff to be subjected to the

deprivation of a constitutional right. Collins v. City of Harker Heights, 916 F.2d 284, 286

(5th Cir. 1990). Consequently, Harris County would violate a plaintiff’s constitutional rights

only through implementation of a formally declared policy, such as direct orders or

promulgations or through informal acceptance of a course of action by its employees based

upon custom or usage. Bennett v. City of Slidell, 728 F.2d 762, 768 (5th Cir. 1984).

       Plaintiff here fails to identify a policy, practice or custom of Harris County that caused

a deprivation of his constitutional rights, and no viable claim for relief against Harris County

is raised under section 1983.

       Plaintiff’s claim for monetary damages against HCSO and/or Harris County is

DISMISSED WITHOUT PREJUDICE for failure to raise a viable claim for relief.

       C.     Sheriff Ed Gonzalez

       Plaintiff seeks monetary damages against HCSO Sheriff Ed Gonzalez in his official

and individual capacities. Plaintiff pleads no factual allegations against Gonzalez other than

to suggest that he is “dirty.” (Docket Entry No. 1-1, p. 3.) Plaintiff’s assertion that Gonzalez

is “dirty” fails to state a viable claim upon which relief can be granted under section 1983,




                                               4
      Case 4:20-cv-01834 Document 6 Filed on 06/02/20 in TXSD Page 5 of 7




and plaintiff’s purported claim against Sheriff Gonzalez is DISMISSED WITHOUT

PREJUDICE as frivolous.

       D.     Deputy F. Acevedo

       Plaintiff seeks monetary damages against Deputy Acevedo for shooting him in the arm

or hand without cause on September 28, 2019. The Court takes judicial notice that three of

plaintiff’s pending Harris County felony prosecutions are for unauthorized uses of motor

vehicles and criminal mischief arising from the events of September 28, 2019. See State v.

Gunnels, Case Nos. 1662528, 1649022, and 1649025 in the 177th District Court of Harris

County, Texas.

       Given a liberal construction, plaintiff’s lawsuit raises a claim for Deputy Acevedo’s

use of excessive force in attempting to arrest or detain plaintiff on September 28, 2019, while

plaintiff was operating or exerting control over a stolen motor vehicle. Thus, the legality of

Acevedo’s actions are tied to the Harris County criminal charges pending against plaintiff

for unauthorized use of a motor vehicle. Plaintiff’s claim that Acevedo had no cause or

justification for firing his weapon at the stolen vehicle being driven by plaintiff essentially

challenges the validity of plaintiff’s detention and the felony charges against him for

unauthorized use of the motor vehicle. Because those charges have not terminated in

plaintiff’s favor, his claims for monetary damages against Acevedo are subject to dismissal

as barred by Heck v. Humphrey, 512 U.S. 477, 486–87 (1994) (holding that a claim for




                                              5
      Case 4:20-cv-01834 Document 6 Filed on 06/02/20 in TXSD Page 6 of 7




monetary damages which essentially challenges the validity of a plaintiff’s existing

incarceration and criminal charges is not cognizable under 42 U.S.C. § 1983).

       However, the Supreme Court recognizes that the Heck bar does not apply if the

criminal charges are pending at the time the lawsuit is filed. Wallace v. Kato, 549 U.S. 384,

393 (2007). Where a pending civil rights lawsuit may have future implications for a pending

criminal prosecution, the proper procedure for the federal district court is to stay the section

1983 lawsuit until the criminal case has terminated. Id. If plaintiff is ultimately convicted,

and if the stayed civil suit would impugn the conviction, Heck will require dismissal of his

civil action; otherwise, the civil action may proceed absent some other bar to suit. Id.

       Plaintiff’s claims for monetary damages against Deputy Acevedo are ORDERED

STAYED pending resolution of plaintiff’s Harris County criminal charges in State v.

Gunnels, Case Nos. 1662528, 1649022, and 1649025. Plaintiff may move to reinstate these

claims within thirty days after disposition of the charges if they are resolved in his favor.

Should plaintiff fail to move to reinstate the claims in a timely manner, he will be required

to file a new lawsuit and pay a new filing fee.

                                    III. CONCLUSION

       The Court ORDERS as follows:

       1.     Plaintiff’s claims for monetary damages against Deputy F. Acevedo are
              STAYED pending disposition of the felony criminal charges filed against
              plaintiff in State v. Gunnels, Case Nos. 1662528, 1649022, and 1649025 in the
              177th District Court of Harris County, Texas.




                                               6
Case 4:20-cv-01834 Document 6 Filed on 06/02/20 in TXSD Page 7 of 7




2.    All other claims raised in this complaint are DISMISSED WITHOUT
      PREJUDICE as frivolous and/or for failure to state a viable claim for relief.

3.    Any and all pending motions are DENIED AS MOOT.

4.    This case is ORDERED ADMINISTRATIVELY CLOSED.

                                      2nd day of June, 2020.
Signed at Houston, Texas, on this the ____




                                 KEITH P. ELLISON
                                 UNITED STATES DISTRICT JUDGE




                                    7
